Citation Nr: 1752189	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability caused by service connected disabilities (TDIU).

2.  Entitlement to an extraschedular total disability rating due to individual unemployability caused by service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to October 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a Travel Board hearing in January 2014.  His requested hearing was scheduled for February 2015.  The Veteran failed to appear for the hearing and did not file a timely request to reschedule the hearing.  Nor has he offered good cause for not reporting.  His failure to appear for the scheduled hearing is deemed to constitute a withdrawal of his request for an in-person Travel Board hearing.  38 C.F.R. § 20.702 (2017).

The issue of entitlement to an extraschedular TDIU is addressed in the REMAND portion of the decision below.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's service connected disabilities render him unable to secure or follow substantially gainful employment as of March 1, 2013.


CONCLUSION OF LAW

As of March 1, 2013, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103(a) (West 2014); 38 C.F.R. §§ 3.159(b) and (c) (2017).

The duty to notify has been met in this appeal.  See September 2011 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran..."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's service treatment records (STRs) and VA treatment records.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.  

VA examinations were conducted in November 2011 and February 2014.  The VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record.  See Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Total Disability Due To Individual Unemployability (TDIU)

VA will grant a total, 100 percent rating for compensation purposes based on individual unemployability (TDIU) when the evidence shows that a veteran is precluded, by reason of service connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service connected disabilities alone are of sufficient severity to produce unemployability.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3.

If the Veteran has only one service connected disability, it must be rated at least 60 percent disabling to qualify for a schedular TDIU rating.  If there are two or more service connected disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  See 38 C.F.R. § 4.16(b).  However, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director.  See Wages v. McDonald, 27 Vet. App. 233 (2015).

The Veteran initially filed for TDIU in June 2011.  Of record is a June 2011 Disability Determination from the Social Security Administration (SSA) finding the Veteran to be disabled and listing a primary diagnosis of lumbar degenerative disc disease with spinal stenosis.  As part of this application the Veteran reported that he completed the 12th grade; and after being trained in the Army he worked as a sheet metal worker / certified welder from 1995 until 2010.  He reported that he stopped working due to his back condition and has not been employed since that time.  Although the Board is not bound by disability determinations made by the SSA, in this case the Board finds the SSA determination to be probative in light of the Veteran's service connected spine condition and the other evidence of record.

During the November 2011 VA spine examination, the VA examiner noted that the Veteran's service connected lumbar condition would render him unable to secure and maintain substantially gainful employment.  The VA examiner noted that the Veteran's lumbar condition would prevent both physical and sedentary labor "due to pain and limited range of motion."  The VA examiner also noted that the Veteran's "inability to sit for prolonged periods of time due to pain would limit his sedentary employment."  The VA examiner determined that the Veteran's spine condition impaired "physical and sedentary labor due to the Veteran [being] unable to sit more than 5-10 minutes without having to stand or move around, and [being] unable to carry, lift or bend due to pain and limited range of motion."

In December 2011, the RO granted an increased rating of 40 percent for the Veteran's lumbar spine disability; granted service connection for neurogenic claudication of the left lower extremity with an assigned 10 percent rating, and service connection for neurogenic claudication of the right lower extremity with an assigned 10 percent rating.  The Veteran's combined rating was 50 percent.  As the Veteran did not meet the schedular requirements, his claim for TDIU was denied. 

As of March 1, 2013, the Veteran met the schedular criteria for entitlement to TDIU.  During his February 2014 VA back (thoracolumbar spine) examination; the Veteran reported that he could no longer work because of his back and legs.  The examiner noted that the pain from the Veteran's spine condition "is so severe as to limit capacity to function in the workplace even in a sedentary capacity."  

Effective March 1, 2013 the RO granted service connection for radiculopathy of the right lower extremity with an assigned 30 percent rating; granted service connection for radiculopathy of the left lower extremity with an assigned 30 percent rating and granted service connection for degenerative joint disease with rotator cuff tendonitis as secondary to the service connected disability of lumbar spinal stenosis with intervertebral disc syndrome (20 percent).  The RO also granted increased ratings for radiculopathy of the right lower extremity sciatic nerve (previously rated as neurogenic claudication) (40 percent), and radiculopathy of the left lower extremity sciatic nerve (previously rated as neurogenic claudication) (40 percent).  The Veteran's combined rating was 100 percent.  

The Board finds that since March 1, 2013 the evidence of record is at least in equipoise with respect to whether the Veteran's service connected disabilities preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The Veteran's 12th grade education level, occupational experience, and severity of symptomatology shown during both his November 2011 and February 2014 VA examinations all contribute to the Board's finding of unemployability due to service connected disabilities.

Accordingly, as the Veteran has credibly reported, and the medical evidence has duly noted, the occupational impairment resulting from the Veteran's service connected disabilities, the Board finds that the award of a TDIU, effective March 1, 2013, is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consideration of an extraschedular TDIU for the period prior to March 1, 2013 is addressed in the remand below.


ORDER

Entitlement to a TDIU, as of March 1, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As noted above, the Veteran did not meet the schedular criteria for a TDIU prior to March 1, 2013.  Nevertheless, the record reflects that the Veteran has been unemployed since 2010, and the Veteran has asserted that his service connected disabilities have rendered him unable to obtain or maintain substantial, gainful employment given his educational background and employment history.  Furthermore, the Veteran's assertion is also supported by the medical opinion of record.  (See November 2011 VA spine examination).

As the Board is precluded from considering in the first instance whether a TDIU should be assigned on an extraschedular basis during the period prior to March 1, 2013, the case, therefore, must be referred to the Director of VA's Compensation Service.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to a TDIU on an extraschedular basis, prior to March 1, 2013, to the Director, Compensation Service.

2.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claim. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC), and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

th
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2014).


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


